DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5, 9-18, 21-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, it is not clear whether “heavily doped as n-type” in line 3-4 is referring to “highly n-doped layer” in line 3 and thus creates ambiguity. It appears “heavily doped as n-type” is redundant. Also, it is not clear whether “heavily doped as p-nd last line and thus creates ambiguity. It appears “heavily doped as p-type” is redundant. Clear explanation or claim modification is required.
Regarding claim 5, it is not clear whether “heavily doped as n-type” in line 3-4 is referring to “highly n-doped layer” in line 3 and thus creates ambiguity. It appears “heavily doped as n-type” is redundant. Also, it is not clear whether “heavily doped as p-type” in last line is referring to “highly p-doped layer” in 2nd last line and thus creates ambiguity. It appears “heavily doped as p-type” is redundant. Clear explanation or claim modification is required.
Regarding claim 9, by “between the growth limiting layers” in line 3-4 it suggests at least two growth limiting layers, however, limitation “a growth limiting layer” in line 2 does not suggests at least two growth limiting layers and thus creates ambiguity. Clear explanation or claim modification is required.
Regarding claim 13, by “between the growth limiting layers” in line 4-5 it suggests at least two growth limiting layers, however, limitation “a growth limiting layer” in line 3 does not suggests at least two growth limiting layers and thus creates ambiguity. Clear explanation or claim modification is required.
Regarding claim 21, by “between the growth limiting layers” in line 5-6 it suggests at least two growth limiting layers, however, limitation “a growth limiting layer” in line 3 does not suggests at least two growth limiting layers and thus creates ambiguity. Clear explanation or claim modification is required.
Regarding claim 24, by “between the growth limiting layers” in last line it suggests at least two growth limiting layers, however, limitation “a growth limiting layer” 
Regarding claim 26, it recites “the surface of the growth substrate” in line 3-4, “the p-type semiconductor layers” in line 4-5, and “the side surfaces” in line 5. There is insufficient antecedent basis for these limitations in the claim and thus creates ambiguity. Clear explanation or claim modification is required.

Regarding claim 10-12, 14-18, 22, and 25, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (US publication 2017/0338275 A1), hereinafter referred to as Banna275, in view of Yoo (US publication 2019/0229149 A1), hereinafter referred to as Yoo149.

Regarding claim 1, Banna275 teaches a unit pixel of a microdisplay (fig. 1a-1b and related text) comprising: a first sub-pixel (130, B LED, [0024]) formed on a growth 
Banna275 does not explicitly teach anode layer having n-type GaN.
Yoo149 teaches anode layer having n-type GaN ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banna275 with that of Yoo149 so that a common anode layer formed on the first sub-pixel and having n-type GaN because n-type GaN material as anode is well-known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Banna275 teaches wherein the common anode layer comprises: a first anode layer to which a positive voltage is applied (intended use); a first tunnel junction layer (134, [0026]) disposed between the first anode layer and the first sub-pixel; and a second tunnel junction layer (134) disposed between the first anode layer and the second sub-pixel (fig. 1b).
Regarding claim 3, Yoo149 teaches wherein the first anode layer has n-type GaN ([0021]).
Regarding claim 6, Banna275 teaches wherein the current blocking layer is p-type GaN ([0026]) or GaN doped with a transition metal.

Regarding claim 20, Banna275 teaches a method of manufacturing a unit pixel of microdisplay (fig. 5a-5j and related text) comprising: forming a first sub-pixel (130, B LED, [0024]) on a growth substrate (101, [0016]) to emit light of a first wavelength (blue light) by using a GaN-based compound semiconductor ([0026-0027]); forming a common anode layer having GaN ([0032]) on the first sub-pixel; forming a second sub-pixel having GaN (140, G LED, [0024]) on the common anode layer and to emit light of a second wavelength (green light) longer than the first wavelength (green light has longer wavelength than blue light); forming a current blocking layer having GaN (131, [0026]) on the second sub-pixel, and for blocking leakage current from or toward the second sub-pixel ([0026], since material is the same as claimed and thus will function in a same manner); and forming a third sub-pixel (150, R LED, [0024]) having GaN on the current blocking layer (fig. 5j), and to emit light of a third wavelength (red light) longer than the second wavelength (red light has longer wavelength than green light).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banna275, as applied to claim 1 above, and further in view of Nagel et al. (US publication 2016/0111594 A1), hereinafter referred to as Nagel594.

Regarding claim 8, Banna275 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Banna275 does not explicitly teach wherein the third sub-pixel comprises: a third n-type semiconductor layer formed on the current blocking layer; a third active layer formed on the third n-type semiconductor layer; and a third p-type semiconductor layer formed on the third active layer.
Banna275 in view of Nagel594 teaches wherein the third sub-pixel comprises: a third n-type semiconductor layer (330, [0048], fig. 2) formed on the current blocking layer; a third active layer (340, [0048]) formed on the third n-type semiconductor layer; and a third p-type semiconductor layer (350, [0048]) formed on the third active layer (fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banna275 with that of Nagel594 so that wherein the third sub-pixel comprises: a third n-type semiconductor layer formed on the current blocking layer; a third active layer formed on the third n-type semiconductor layer; and a third p-type semiconductor layer formed on the third active layer for producing an optoelectronic device ([0002]).
Regarding claim 19, Banna275 in view of Nagel594 wherein the common anode layer and the third p-type semiconductor layer of the third sub-pixel are commonly connected to a common electrode (device will be commonly connected to a ground electrode).

Claim 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Banna275, as applied to claim 6 or 20 above, and further in view of Choi et al. (US publication 2014/0167067 A1), hereinafter referred to as Choi067.

Regarding claim 7, Banna275 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Banna275 does not explicitly teach wherein the current blocking layer has GaN doped with Fe.
Choi067 teaches wherein the current blocking layer has GaN doped with Fe ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banna275 with that of Choi067 so that wherein the current blocking layer has GaN doped with Fe for having improved light emitting efficiency by preventing current leakage ([0008]).
Regarding claim 23, Banna275 discloses all the limitations of claim 20 as discussed above on which this claim depends.
Banna275 does not explicitly teach wherein the current blocking layer has SiNx.
Choi067 teaches wherein the current blocking layer has SiNx ([0027]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828